Filed 4/28/14
                            CERTIFIED FOR PUBLICATION
            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                      DIVISION SIX


In re the Marriage of VLADIXA and                           2d Civil No. B249141
JOHN M. BOSWELL.                                          (Super. Ct. No. D142630)
                                                              (Ventura County)
VLADIXA BOSWELL,

     Plaintiff and Appellant,

v.

JOHN M. BOSWELL,

     Defendant and Respondent.



         This is another frivolous family law appeal. As we shall explain, given well-
known appellate rules, it was "dead on arrival" at the appellate courthouse. (See
Estate of Gilkison (1998) 65 Cal.App.4th 1443, 1449.) The family law court is a court
of equity and fairness. Here the trial court, exercising its broad equitable discretion,
refused to enforce a 25 year old judgment for child support arrearages because
appellant (mother) concealed the children for 15 years. It specifically ruled that doing
so would be "inequitable," that the request was "untimely," "unjust" and "[t]his is just
a terribly egregious situation." The trial court did not credit mother’s factual
explanation. It did credit respondent's (father’s) factual explanation, i.e. he did not
visit the children or pay child support because mother did conceal the children.
          Mother contends that the trial court abused its discretion and applied a faulty
legal analysis in making its ruling. In addition, she claims that the trial court should
have credited her declaration that she did not conceal the children. We will affirm the
judgment. We will not impose sanctions for this frivolous appeal only because the
trial court did err by employing a laches rationale as an independent reason for
denying enforcement of the judgment.
                         Factual and Procedural Background
       Mother and father dissolved their marriage in October of 1985. The trial court
awarded physical custody of the two children, Denise (dob 2/24/80) and John Jr. (dob
3/6/82) to mother. Father was ordered to pay $70 per month child support per child.
He did so for two months and then mother "disappeared" with the children. She
moved from California, changed the children’s names, and did not notify father of
their new addresses. Father did not see the children for approximately 15 years,
almost their entire minority. After Denise reached the age of majority, mother "gave"
custody of John Jr. to father in 1998 when he was 16 years old. He lived with father
until he reached majority.
       Fifteen years after that, i.e. in 2013, the children were over 30 years old. Then,
mother sought to enforce the child support order and sought a judgment of $92,734.94.
                               Fairness/Equity Principles
       "Family law court is a court of equity. [Citation.]" (In re Mariage of
Calcaterra & Badakhsh (2005) 132 Cal.App.4th 28, 38.) "Those who seek equity,
must do equity and have 'clean hands'. [Citation.]" (Id. At p. 38.) "Family law cases
'are equitable proceedings in which the court must have the ability to exercise
discretion to achieve fairness and equity. [Citation.]' " (In re Marriage of Egedi
(2001) 88 Cal.App.4th 17, 22-23.)
       We need not dwell upon or explicate in detail underlying principles of "active
concealment," "estoppel," or "retroactive modification of child support." The only
issue here is whether the trial court should have used judicial power to achieve an
"inequitable result." (Kendall-Jackson Winery Ltd. V. Superior Court (1999) 76
Cal.App.4th 970, 985.) It is sufficient to observe that mother did actively conceal the



                                            2.
children. This equitably estops her from enforcing a child support judgment. (In re
Marriage of Damico (1994) 7 Cal.4th 673, 682-683.)
       The trial court found that mother had been "unjust" in her unilateral decision to
remove father from the children’s lives. This is tantamount to a finding of "unclean
hands." We reiterate our statement in Keith G. v Suzanne H. (1998) 62 Cal.App.4th
853, 862: "These are some of the dirtiest hands we have seen."
       As expressly indicated by the trial court, this was "terribly egregious." " 'The
"clean hands" rule is of ancient origin and given broad application. It is the most
important rule affecting the administration of justice. "Equity denies affirmative relief
for such conduct even though it thereby leaves undisturbed and in ostensible full legal
effect acts or proceedings which would affirmatively be set aside but for such
consideration: " ' [Citations.]" (Padgett v. Padgett (1962) 199 Cal.App.2d 652, 656.)
We hold that a family law court, in the exercise of its broad equitable discretion, and
upon a finding of "unclean hands," may decline to enforce a child support arrearage
judgment. (First holding, see infra.)
                                     Appellate Rules
       Mother contends that the trial court erroneously did not credit her factual
showing of why father did not see his children for 15 years. This is folly. The trial
court was not required to believe her and, sitting as trier of fact, had the power and the
right to not do so, just as it had the power and right to believe father. (See In re
Marriage of Greenberg (2011) 194 Cal.App.4th 1095, 1099.) We do not judge
credibility on appeal. An adverse factual finding is a poor platform upon which to
predicate reversible error. (Id, at p. 1097.) "We sit as a court [of law] to review errors
of law and not [claimed] errors of fact." (Achen v. Pepsi-Cola Bottling Co. (1951) 105
Cal.App.2d 113, 125.)
       Mother has no appreciation for the rules on appeal, i.e. the substantial evidence
rule and the rules relating to the exercise of discretion by the trial court and the review
thereof by the Court of Appeal. (Estate of Gilkison, supra, 65 Cal.App.4th at pp.



                                             3.
1448-1449) These rules are well known. They need not be repeated. We hold that,
where, as here, the family law court makes a fair and equitable ruling on contested
issues of fact, its express or implied factual determinations, are binding on appeal. The
appellate court may not substitute its discretion for that of the trial court unless the
appellant can demonstrate, as a matter of law, that the trial court’s judgment is
arbitrary, capricious, whimsical, or exceeds the bounds of reason. (Id. at pp. l448-
l449.) (Second holding, see infra.)
                    A Digression on The Use of the Word, "Holding"
       There are two holdings in this opinion. In this portion of the opinion, which is
dicta, we explain the proper use of the word "holding." We use the word, "holding" in
its traditional and strict legal sense. Witkin uses the latin phrase, "ratio decidendi" to
describe the word, "holding." "The ratio decidendi is the principle or rule that
constitutes the ground of the decision, and it is this principle or rule that has the effect
of a precedent. It is therefore necessary to read the language of an opinion in the light
of its facts and the issues raised, to determine (a) which statements of law were
necessary to the decision, and therefore binding precedents, and (b) which were
arguments and general observations, unnecessary to the decision, i.e. dicta, with no
force as precedents." (9 Witkin, Cal. Procedure (5th ed. 2008), § 509, pp. 572-573;
see also Hubbard v. Superior Court (1997) 66 Cal.App.4th 1163, 1168; United Steel
Workers of America v. Board of Education (l984) 162 Cal.App.3d 823, 834-835.)
Here, our two holdings are necessary to our decision and are, therefore, binding
precedents.
       We comment on the strict use of the word, "hold," because there are cases
where the appellate court casually characterizes a trial court's ruling as a "holding" or
that the trial court "held" something. (e.g. Johnson v. Prasad (2014) 224 Cal.App.4th
74, 76; Hilton v Superior Court (2014) 224 Cal.App.4th 47, 51; Achen v. Pepsi-Cola
Bottling Co., supra, 105 Cal.App.2d at p.124.) Since a trial court cannot create
"binding precedent," it cannot "hold" anything. (Santa Ana Hospital Medical Center



                                             4.
v. Bleshe (1997) 56 Cal.App.4th 819, 831.) There are also cases where the appellate
courts casually use the word "hold" when it actually means, conclude. For example,
the Hilton court said: "We hold the ruling of the trial court was erroneous as an act in
excess of the court's jurisdiction." (Hilton v. Superior Court, supra, 224 Cal.App.4th
at p. 51; see also City of Palmdale v. City of Lancaster (2014) 224 Cal.App.4th 978,
985; People v. Biane (2013) 58 Cal.4th 381, 398.)
         Extreme care should be taken in the choice of words for a true holding. As
Witkin has said: "A conclusion in which the holding on legal issues is clearly stated is
common and highly desirable." (Witkin, Manuel on Appellate Court Opinions (1977)
§ 78, p. 137.)
         Dean Wigmore states: "[T]here is one thing that it [an opinion] must do, viz., it
must state plainly the rule upon which the decision proceeds. This is required, in
theory, because the Court's function is to declare the law . . . ." (Leflar, Appellate
Judicial Opinions, (1974) ch. 7, p. 155.)
                                          Laches
         As a separate basis for denial of the motion to enforce a child support arrearage
judgment, the trial court ruled that there was a laches bar, i.e. she waited too long to
enforce the order. This theory is erroneous as a matter of law and father so concedes.
Family Code section 291 subdivision (d) provides that the defense of laches only
applies to child support owed to the state. (See In re Marriage of Fellows (2006) 39
Cal.4th 179, 182; Hogoboom & King, Cal. Practice Guide, Family Law (The Rutter
Group, 2013) [¶] 6:739, p. 6-293.)
                                     Sanctions Vel Non
         Although the appeal is frivolous, we elect not to impose sanctions because
mother believes, and apparently prosecuted this appeal, because of the trial court’s
ruling on laches. This is the only thing that saves her and her attorney from a sanction
order.




                                             5.
                                    Disposition
             The judgment is affirmed. Costs are awarded to respondent.
             CERTIFIED FOR PUBLICATION.



                                                    YEGAN, J.


We concur:



             GILBERT, P.J.



             PERREN, J.




                                        6.
                                 Roger Lund, Judge


                         Superior Court County of Ventura


                        ______________________________




             Ross A. Spector, Spector & Bennet, a Professional Corporation, for
Appellant.


             Jeffrey S. Graff, for Respondent.




                                          7.